Citation Nr: 0114280	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation greater than the 50 percent 
currently in effect for service-connected post-traumatic 
stress disorder.

2.  Entitlement to service connection for folliculitis of the 
back due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1973.  

This appeal arises from a January 1999 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that denied 
service connection for folliculitis of the back due to 
herbicide exposure and that awarded service connection for 
post-traumatic stress disorder (PTSD) at a 30 percent 
disability rating level, effective May 15, 1998.  In an 
August 1999 rating decision, the RO awarded the veteran a 
temporary total rating based on hospitalization, see 
38 C.F.R. § 4.29 (2000), and awarded a 50 percent rating for 
his service-connected PTSD, effective May 15, 1998, and again 
effective July 1, 1999, after discontinuation of the 
temporary total disability rating.  

In December 1999 correspondence, the veteran remarked that he 
has not received a back payment to cover the difference 
between the 30 percent compensation level and the 50 percent 
compensation level awarded to him effective May 1998.  That 
matter is referred to the RO for appropriate action.

The veteran's PTSD rating claim is the subject of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran was first diagnosed with folliculitis of the 
back on Department of Veterans Affairs (VA) examination in 
June 1998.

3.  There is no evidence of a relationship between the 
veteran's folliculitis of the back and his period of active 
service, including claimed exposure to herbicides during 
service. 

CONCLUSION OF LAW

Service connection for folliculitis of the back claimed as 
due to exposure to herbicides is denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, §§ 3(a), 4 (2000) (to be codified at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a), (e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. § 1110 (West 
1991).  A claimant may submit competent evidence in support 
of direct service connection under 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.303(d) (2000).  Cf. Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994) (United States Court 
of Appeals for the Federal Circuit held that list of diseases 
and disorders set forth at 38 C.F.R. § 3.311b (1993) 
(redesignated as 38 C.F.R. § 3.311 at 59 Fed. Reg. 5107 
(1994)) was not exclusive means for establishing service 
connection for claims based on radiation; claimant could seek 
to establish direct service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d)).  

Additionally, for veterans who have met the time-in-service 
requirements, 38 U.S.C.A. § 1112(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307(a)(1) (2000), presumptive service 
connection is available where certain disabilities have 
become manifest to a compensable degree within one year after 
a veteran's separation from active service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2000); see 38 U.S.C.A. 
§ 1116(a)(2)(C) (West 1991 & Supp. 2000).

The veteran also served in the Republic of Vietnam.  Such 
service qualifies the veteran for consideration of this claim 
under the presumptive service connection principles governing 
herbicide exposure.  A veteran who has a disease listed under 
the relevant statute or regulation is presumed to have been 
exposed to herbicides used in the Republic of Vietnam, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).

In June 1998, the veteran underwent a VA skin diseases 
examination.  According to the veteran, upon returning from 
his service in the Vietnam War, he would get a rash on his 
back that would last for one week to one month.  The rash 
would scale off, and then it would heal, until three weeks 
later, when it would recur.  He reported using antifungal 
agents for his back.  He also indicated that he had itching, 
which was severe when the rash was prominent.  At the time of 
the VA examination, the rash involved the posterior trunk and 
posterior upper arms.  It was a small papillary rash without 
inflammation.  He had mild desquamation of the rash, and 
there was a mild purplish color on the back due to chronic, 
recurrent rash.  There was no ulceration, exudation, or 
crusting, and he had no associated systemic or nervous 
manifestations.  The diagnosis was mild folliculitis of the 
back.  

In April 1999, the veteran noted that he had not had the skin 
rash prior to his service in Vietnam.  He indicated, however, 
that he had not yet seen a specialist or dermatologist for 
any treatment of that condition.  

The veteran has not submitted any competent evidence 
indicating his skin disability is related to service, 
including claimed herbicide exposure during his active 
service.  There is no evidence in the service medical records 
of folliculitis of the back or of any skin disorder involving 
the back.  The first medical diagnosis of folliculitis is in 
the June 1998 VA examination report.  He has not submitted or 
referred to any evidence regarding treatment or any evidence 
that might have included a diagnosis of any skin disability.  

The veteran's statements regarding a link between his active 
service, including any herbicide exposure, and his current 
folliculitis of the back are not competent on the particular 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not capable of providing 
opinion on matter requiring knowledge of medical principles).  
Competent evidence has not been submitted that the veteran's 
current folliculitis was incurred during active service or is 
related to such service.

Moreover, folliculitis is not listed as one of the diseases 
for which service connection is available on a presumptive 
basis due to herbicide exposure.  See 38 U.S.C.A. 
§ 1116(a)(2) (West 1991 & Supp. 2000); 38 C.F.R. § 3.309(e) 
(2000).  Therefore, his exposure to herbicides is not 
conceded and service connection is not warranted on a 
presumptive basis.

Absent evidence of a relationship between the veteran's 
current folliculitis of the back and his period of active 
service, either on principles of direct service connection or 
presumptive service connection, the Board must deny his 
claim.

Finally, the Board must address a significant change during 
the pendency of this appeal in the laws governing the 
adjudication of claims.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), became effective.  The VCAA redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to claims filed on or after 
the date of enactment of the VCAA and to claims filed before 
the date of enactment that are not yet final as of the 
effective date of the VCAA.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where law 
changes during pendency of claim, version that is more 
favorable to claimant applies unless otherwise provided for 
by VA or Congress).  VA has also recently proposed 
regulations that would implement the provisions of the VCAA.  
See 66 Fed. Reg. 17834 (Apr. 4, 2001).

Although the VCAA was enacted during the pendency of the 
veteran's appeal, the veteran would not be prejudiced by a 
decision by the Board at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  VA has 
substantially complied with the duty to assist and the duty 
to notify provisions of the VCAA.

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified on multiple 
occasions of the evidence necessary to complete his 
application for a claim for service connection for 
folliculitis of the back.  The evidence of record includes 
the veteran's service medical records, records of treatment 
following service, report of VA rating examination, and 
personal statements made by the veteran in support of his 
claim.  In addition, the RO has sent numerous letters to the 
veteran advising him of the type of evidence required to 
complete his claim for service connection.  The veteran 
declined the opportunity to present testimony at a personal 
hearing.  The Board is unaware of any additional evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See generally VCAA 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for folliculitis of the back is denied.


REMAND

Turning to the veteran's PTSD rating claim, the Board finds 
that additional development and adjudication are required.

Clinical evidence reflects that the veteran is receiving 
treatment for his service-connected PTSD on an ongoing basis 
from various sources.  On remand, the RO must ascertain from 
the veteran the source of any additional treatment records 
that have not already been associated with the claims folder 
and must then obtain copies of such treatment records from 
the appropriate sources.

Before and after his most recent VA examination in December 
1998 in connection with his claim, the veteran received VA 
and non-VA outpatient and inpatient treatment for his PTSD.  
Many of these records were not available at the time that the 
veteran underwent the December 1998 VA examination.  The 
December 1998 VA examination concluded that the veteran had 
severe PTSD and a Global Assessment of Functioning Scale 
(GAF) of 60, representing moderate symptoms.  The additional 
clinical records reflect a different clinical picture.  For 
example, a May 1999 outpatient treatment report reflects a 
GAF of 45.  There are other psychiatric diagnoses of record 
and it is not clear what symptoms are due to the service-
connected disability and which are due to nonservice-
connected disorders.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must ascertain where the 
veteran is receiving treatment for his 
PTSD.  After ascertaining the source 
and dates of any such treatment, and 
obtaining any necessary releases, the 
RO must then obtain copies of those 
treatment records from the appropriate 
sources.  

2.  The RO must schedule the veteran 
for the conduct of a complete and 
thorough VA examination to assess the 
current nature and severity of his 
service-connected PTSD.  All pertinent 
examinations should be conducted at 
this time.  The veteran's claims folder 
must be made available to the examining 
physician.  The examining physician 
should review the veteran's claims 
folder and his entire medical history, 
including the records that were 
associated with the claims folder after 
the prior VA examinations (both VA and 
non-VA treatment records) as well as a 
complete copy of the June 1998 VA 
examination report.  If there are other 
psychiatric disorders found, in 
addition to the service-connected PTSD, 
the examiner should reconcile the 
diagnoses and specify which symptoms 
are associated with each of the 
disorders.  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF), 
and include a definition of the 
numerical code assigned.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether the veteran's claim 
for a higher evaluation for his service-
connected PTSD may be granted.  If the 
decision remains adverse to the 
claimant, then the claimant and his 
representative must be furnished with a 
supplemental statement of the case.  The 
case should thereafter be returned to 
the Board for further review, as 
appropriate.

Upon remand, as noted, the veteran will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



